Violet Realty, Inc. v Amigone, Sanchez & Mattrey, LLP (2020 NY Slip Op 04117)





Violet Realty, Inc. v Amigone, Sanchez & Mattrey, LLP


2020 NY Slip Op 04117


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ. (Filed July 17, 2020.) 


MOTION NO. (926/19) CA 18-01772.

[*1]VIOLET REALTY, INC., PLAINTIFF-APPELLANT-RESPONDENT, 
vAMIGONE, SANCHEZ & MATTREY, LLP, DEFENDANT-RESPONDENT-APPELLANT. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.